Case: 3:21-cv-00143-jdp Document #: 20 Filed: 08/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

WISCONSIN LABORERS HEALTH FUND,

WISCONSIN LABORERS PENSION FUND,

WISCONSIN LABORERS APPRENTICESHIP AND TRAINING FUND,
BUILDING AND PUBLIC WORKS LABORERS VACATION FUND,
and JOHN J. SCHMITT (in his capacity as Trustee),

WISCONSIN LABORERS DISTRICT COUNCIL,

WISCONSIN LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST FUND,

BUILDING TRADES UNITED PENSION TRUST FUND and
DOUG EDWARDS (in his capacity as Trustee),

Plaintiffs,
Vv. Case No. 21-cv-143
UNI-PUMP, INC.,

Defendant.

 

ORDER AND ENTRY OF JUDGMENT

 

Request and motion for default judgment brought by the Plaintiffs in the above-
captioned action was submitted to the Court and filed with the clerk.

The Court, having duly heard all issues and a decision having been duly rendered,
orders as follows:

1. Defendant Uni-Pump, Inc. has failed to plead or otherwise defend as

provided by Rule 55(a) of the Fed. R. Civ. P.

 
Case: 3:21-cv-00143-jdp Document #: 20 Filed: 08/17/21 Page 2 of 2

2. Defendant Uni-Pump, Inc. violated the Employee Retirement Income
Security Act of 1974, as amended, and the effective collective bargaining agreement by
failing to pay fringe benefit contributions on behalf of its employees to the Plaintiff Funds.

3. Due to Defendant's failure, Plaintiffs are entitled to damages consisting of
contributions, liquidated damages, interest, and costs.

4. Based on the affidavits submitted by Plaintiffs in support of default
judgment, the Court assesses the total damages to the Plaintiffs in the sum of

$152,498.60

IT IS HEREBY ORDERED that the Clerk of Court is directed to enter judgment in
favor of Plaintiffs, Wisconsin Laborers Health Fund, Wisconsin Laborers Pension Fund,
Wisconsin Laborers Apprenticeship and Training Fund, Building and Public Works
Laborers Vacation Fund, John J. Schmitt, Wisconsin Laborers District Council, Wisconsin
Laborers-Employers Cooperation And Education Trust Fund, Building Trades United
Pension Trust Fund, and Doug Edwards, and against Defendant Uni-Pump, Inc. in the

amount of $152,498.60 together with interest at the rate allowed by law.

7H
Dated this 7 day of 44057 2024

(Qe D. te -—

U. S. District Court Judge

 
